NO. 07-02-0259-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JUNE 23, 2003
                          ______________________________

                                KERRY LEN BRADFORD,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. B12895-9802; HON. ED SELF, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Kerry Len Bradford, appellant, appeals from an order revoking his probation. He

asserts that the evidence was insufficient to show that he committed the new offense of

using a motor vehicle in an unauthorized manner. We affirm.

                                       Background

       Initially, appellant pled guilty to the offense of possessing a controlled substance.

Upon his plea and his stipulation to evidence confirming his guilt, the trial court convicted

and sentenced him. However, the sentence was suspended, and he was placed on
probation for five years. Thereafter, the State moved to revoke appellant’s probation,

contending that he violated two conditions of his probation. That is, it alleged that he

committed offenses against the laws of Texas (i.e. the unauthorized use of a motor vehicle

and the possession of a crack pipe) and failed to pay various fines, fees, and court costs

as previously ordered. At the subsequent hearing upon the motion, appellant pled true to

possessing a crack pipe and failing to pay the fine, fees, and costs as ordered. He denied

committing the other offense, however. Thereafter, the trial court heard evidence on the

matter of using the vehicle without consent and, “based upon [his] plea of true and the

evidence presented” found that he had “violated the terms of [his] probation as alleged in

the motion to revoke . . . probation.” Consequently, appellant’s community supervision

was revoked, and he was sentenced to two years imprisonment in a state jail facility and

assessed a $500 fine.

                                         Issue One

       Appellant contends, in his only issue, that the trial court erred in revoking his

community supervision because the evidence was insufficient to illustrate that he used a

motor vehicle in an unauthorized manner. We overrule the contention.

       A plea of true to any one of the alleged violations contained in a motion to revoke

is sufficient to support the trial court’s order revoking probation. Moore v. State, 11
S.W.3d 495, 498 n.1 (Tex. App.--Houston [14th Dist.] 2000, no pet.). Furthermore, once

a plea of true has been entered, a defendant may not challenge the sufficiency of the

evidence to support the subsequent revocation. Id. Here, appellant pled true to violating

several conditions of his probation. Thus, that plea was and is sufficient to support the trial


                                              2
court’s order revoking his probation. That he now contends that the State failed to prove

the allegation to which he pled not true is of no consequence for once he pled true to the

other allegations, he could not challenge the sufficiency of the evidence to support the

subsequent revocation. Id.


      Accordingly, we affirm the judgment of the trial court revoking appellant’s community

supervision.


                                                Brian Quinn
                                                   Justice

Do not publish.




                                            3